Exhibit 55
Mm CONGRES    HOUSE OF REPRESENTATIVES     REPOirr
 3d Session j                          ) No. 1787



    APPORTIONING REPRESENTATIVES IN CONGRESS


MARCH 14, 1940.-Committed to the Committee of the Whole House on the
              state of the Union and ordered to be printed


Mr. DUNN, from the Committee oin the Census, submitted the
                        following
                                REPORT
                             [To accompany S. 2605]

   The Committee on the Census, to whom was referred the bill
(S. 2505) to amend an act to provide for the fifteenth and subsequent
decennial censuses and to provide for apportionment of Represent-
atives in Congress, approved June 18, 1929, so as to change the date
of subsequent apportionments, having considered the same, report
favorably thereon with an amendment and recommend thuat the
bill, as amended, (lo pass.
   The amendment is as follows:
   Strike out all after the enacting clause and insert the following:
That an Act to provide for the fifteenth and subsequent decennial cenguses and to
provide for apportionment of Representatives in Congress, approved June 18,
1929, is hereby amended in the first sentence of section 22 (a) by striking out the
words "second regular session of the Seventy-first Congress" and substituting the
following words: "first regular session of the Seventy-seventh Congress", and by
striking out "fifteenth" and inserting "sixteenth".
   SEc. 2. The first sentence of section 22 (b) of sucn Act is amended to read as
follows: "If the Congress to which the statement required by subdivision (a) of
this section is transmitted has not, at the session during which such statement is
transmitted, enacted a law apportioning Representatives among the several
States, then each State shall be entitled, in the next Congress and in each Congress
thereafter until the taking effect of a reapportionment under this Act or subse-
quent statute to the nuinber of Representatives shown in the statement based
upon the method used inl the last preceding apportionment." In submitting the
statement to Congress he shall exclude alients from the population total in the
several States and apportion the number of Representatives accordingly,
   Under the present law the President after each census, is required
to transmit to Congress a statement showing the number of persons
in each State as ascertained under the census and the number of
Representatives to which each State would be entitled under an
apportionment of 435 Representatives made in each of the following
manlers:
     H1 Rep~tHw704-vol    2---26
2          APPORTIONING REPRESENTATIVES IN CONGRESS
   (1) By the method used in the last preceding apportionment;
   (2) By the method of equal proportions; and
   (3) By the method of major fractions.
   Under the present law that statement is required to be submitted
within 1 week of the beginning of the second regular session of the
Seventy-sixth Congress. The adoption of the twentieth amendment
since the Reapportionment Act of 1929 has made it impossible that
that requirement be complied with. Under the present law that
statement would have to be submitted within 1 week after January
3, 1940, which is before the census of 1940 could be taken. The bill
as referred to the committee and the committee amendment postpone
that date to within 1 week of the beginning of the first regular session
of the Seventy-seventh Congress; that is, the statement must be
transmitted within 1 week after January 3, 1941.
   Section 2 of the committee amendment amends the provision of
existing law under which the apportionment shown in the statement
goes into effect if Congress fails to act. Under the bill as referred to
the committee the apportionment set forth in the statement would
take effect with respect to terms of Representatives in Congress for
the term beginning January 3, 1945, if Congress failed to act. Under
the committee amendment, if Congress fails to act during the session
to which the statement is transmitted (the first regular session of the
Seventy-seventh Congress), - then the apportionment would take
effect, unless Congress later provides otherwise, with respect to terms
beginning on January 3, 1943; that is, terms of Members elected
in 1942.
   'The committee amendment also provides that the statement trans-
mitted to Congress shall exclude aliens from the population in the
several States, and the apportionment of the number of Repre-
sentatives shall be made accordingly.
                         CHANGES IN EXISTING LAW
  In compliance with paragraph 2a of rule XIII of the Rules of the
House of Representatives, changes in existing law made by the bill
as referred to the committee are shown as follows (existing law
proposed to be omitted is enclosed in black brackets, new matter is
printed in italic, existing law in which no change is proposed is shown
m roman):
   SEC. 22. (a) On the first day, or within one week thereafter, of the Csecond
regular session of the Seventy-first Congress] first regular session of the Seventy-
seventh Congress and of each fifth Congress thereafter, the President shall transmits
to the Congress a statement showing the whole number of persons in each State,
excluding Indians not taxed, as ascertained under the [fifteenth] sixteenth and
each subsequent decennial census of the population, and the number of Repre-
sentatives to which each State would be entitled under an apportionment of the
then existing number of Representatives made in each of the following manners:
   (1) By apportioning the then existing number of Representatives among the
several States according to the resI)ective numbers of the several States as as-
certained under such census, by the method used in the last preceding apportion-
ment, no State to receive less than one Member;.
   (2) By apportioning the then existing number of Representatives among 'the
several States according to the respective numbers of the several States as ascer-
tained under such census by the piethod known as the method of major fractions,
no State to receive less than one Menmber; and
   (3) By apportioning the then-existing number of Representatives among the
several States according to the respective numbers of the several States as ascer-
            APPORTIONING RIEPRESENTATIVES IN CONGRES                                 3
taled under such census, by the method known as the method of equal propor-
tions, no State to receive los than one Member.
   (b) If the Congress to which the statement required by subdivision (a) of thi
section is transmitted, falls to enact a law apportioning Representatives among
the several States, then each State shall be entitled, in the second succeeding
Congress and in each Congress thereafter until the taking effect of a reapportion-
ment under this Act or subsequent statute, to the number of Representatives
shown in the statement based upon the method used in the last preceding ap-
portionment. It shall be the duty of the Clerk of the last House of Representa-
tives forthwith to send to the executive of each State & certificate of the number
of Representatives to which such State is entitled under this section. In case of
a vacancy In the office of Clerk or of his absence or inability to discharge this duty,
then such duty shall devolve upon the officer who, under section 32 or 33 of the
Revised Statutes, is charged with the preparation of the roll of Representatives-elect.
   (c) This section shall have no force and effect in respect of the apportionment
to be made under any decennial census unless the statement required by sub-
division (a) of this section In respect of such census is transmitted to the Congress
within the time prescribed in subdivision (a).
                        MINORITY VIEWS
  The proposal before us would provide for an automatic reappor-
tionment of the House of Representatives in advance of the 1940
census and all subsequent censuses. This bill was reported out of
the Census Committee by a vote of 10 to 8. We, the undersigned
minority, are opposed to the bill and wish to call attention to the
provisions in the Constitution concerning the matter of the census
and reapportionment. The Constitution provides:
Representatives and direct taxes shall be apportioned among the several States
which may be included within this Union, according to their respective Numbers
which shall be determined by adding to the whole Number of free persons, includ-
ing those bound to Service for a Term of Years, and excluding Indians not taxed,
three fifths of all other Persons * * *. The actual Enumeration shall be
made within three Years after the first Meeting of the Congress of the United
States, and within every subsequent term of ten years, in such Manner as they
shall be Law direct. The number of Representatives shall not exceed one for
every Thirty Thousand, but each State shall have at Least one Representative;
and until such enumeration shall be made, the State of New Hampshire shall be
entitled to choose three, Massachusetts eight, Rhode Island and Providence
Plantations one, Connecticut five, New York six, New Jersey four, Pennsylvania
eight, Delaware one, Maryland six, Virginia ten, North Carolina five, South
Carolina five, and Georgia three.
   The clear purport and intent of the Constitution is that the census
shall be taken and the return made and then an apportionment act is
 to be acted upon. There is nothing mandatory in the Constitution
whatever that requires Congress to pass in advance of the census
an automatic reapportionment act for the House, In fact, it can
readily be inferred that such a procedure is contrary to the intent of
 the fundamental law.
   We wish to call the attention of the House to the fact that since 1790
up to 1930, with the exception of 1920 only, Congress has not failed to
pass a reapportionment act after the census return has been made.
The inference that Congress will not pass a just and fair reapportion-
ment act after the 1940 census returns are known is without foundation
and casts unfair implications upon the integrity of the Congress.
   If the proposed legislation becomes a law the Senate of the United
States or the House can by negative action forever freeze the size of the
House of Representatives at 435, as well as the particular mathe-
matical formula to be used in arriving at an apportionment. If this
bill is passed the Senate can by negative action deny the House of
Representatives in all future times its just prerogative of appor-
tioning its own Members.
   We wish to call the attention of the Congress to the further fact that
if this bill becomes a law the apportionment of the number of Repre-
sentatives for each State becomes the ministerial function of a Gov-
ernment bureau and no longer is a legislative act of a deliberative
body.
   In view of these facts and that the passage of this bill would mean a
further surrendering of the rights, powers, and prerogatives of the
                                                                       4
         APPORTIONING REPRESENTATIVES IN CONGRESS                  5
House of Representatives to the Senate and a further delegation of
power to, appointive bureaus, not directly responsible to the people,
we oppose this bill.
  Respectfully submitted.
                                             .1. ROLJAND KINZEII.
                                             Guy-L. MOSER.
                                             R. T. BUCKLER.
                                             FREDERICK C. SMITE.
                                             WM. H. WHEAT.
                                             CARL T. CURTIS.
                                 0
